Title: To Thomas Jefferson from Alexander Donald, 6 July 1791
From: Donald, Alexander
To: Jefferson, Thomas


London, 6 July 1791. Acknowledging TJ’s of 13 May. The next day he delivered that to Lackington with his own hand. As TJ is much engaged in public business, he sets a higher value on his letters, if possible, than formerly. Nothing can give him more pleasure than to be of service to TJ: “I have ever been proud of your Friendship.”
The idea of a regie in France for tobacco seems at present given up, and he hopes the same may soon be said of the difference in duty on it in French and  American bottoms. If not, “you will no doubt adopt such measures as will force it, for … it operates as a prohibition against your ships carrying Tobo. to France.” Short was in Amsterdam when this decree was passed. He immediately notified him and pointed out its disadvantage for American shipping.—Tobacco is very low at every market in Europe, the quantity far exceeding the consumption. He hopes Virginians “will bend their labour in some other way for two or three years” and thus perhaps get a better price. He is glad TJ sold his last crop so well and is “vastly pleased with the high prices for wheat in America last winter and Spring. Those who shipped it for Europe, must suffer much by it.” He thanks TJ for Virginia news. Tucker had informed him of his intended marriage. The fleet is still at Spithead and the press for seamen very hot, but he does not think there will be war between England and Russia.—He says nothing of the extraordinary event in France of the 21st, supposing Short will have written fully by the letter he sent TJ via New York a few days ago and by the two now forwarded by the New York packet:—He is greatly indebted to TJ for his directions about wine.
